PER CURIAM.
The plaintiff, Aida Martinez, appeals from an order denying her motion to continue hearing on motion for summary judgment, from a final summary judgment entered in favor of the defendants, Letica Corporation and Vlasic Foods, Inc., and from an order denying rehearing. We affirm.
We are not unmindful that a summary judgment should be exercised with special caution in negligence actions. U-Haul Co. of East Bay v. Meyer, 586 So.2d 1327 (Fla. 1st DCA 1991); Carbajo v. City of Hialeah, 514 So.2d 425 (Fla. 3d DCA 1987); Vukovich v. Leo, 447 So.2d 1012 (Fla. 3d DCA 1984). However, a summary judgment is properly granted even in negligence cases where there is no genuine issue of material fact. Holl v. Talcott, 191 So.2d 40 (Fla.1966); McCabe v. Walt Disney World Co., 350 So.2d 814 (Fla. 4th DCA 1977); Grall v. Risden, 167 So.2d 610 (Fla. 2d DCA 1964), cert. denied, 174 So.2d 736 (Fla.1965); Fla.R.Civ.P. 1.510(c).
In the instant case, the defendants unequivocally demonstrated the absence of negligence on their part. There being no genuine issue as to any material fact, the question of negligence was properly resolved by the trial court, as a matter of law. The trial court properly granted summary judgment in favor of the defendants. Moreover, we find that the plaintiff's remaining contentions lack merit.
Affirmed.